DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This notice of allowance in response to Applicant’s response filed on 9 September 2021.
No claims were amended.
All rejections from the previous office action have been withdrawn as necessitated by the persuasiveness of Applicant’s remarks. 
Claims 1-7, 9-14, and 22-28 are pending. Claims 1, 9, and 22 are independent claims. 

Allowable Subject Matter
Claims 1-7, 9-14, and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant argues that “Reumann nowhere discloses injecting executable instructions before the webpage reaches a user. Instead Reumann uses a client side browser plum-in that may be used for all web pages being rendered in the browser” (pg 7 of Remarks) Furthermore, because of this, Applicant argues that modifying Reumann would render Reumann unsatisfactory for it intended purpose (e.g. applicability to all web pages) (pg. 9) and would change the principle of operation of Reumann. (pg. 10) The Examiner agrees. Therefore, Applicant’s filed remarks were persuasive and none of the cited prior art(s), used in the rejections and listed on the 892, individually or in combination, teach the amended claimed invention as a whole.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177